DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 5/17/2021. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are pending and an action is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28, 29, 32-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, 9-12 and 15 of U.S. Patent No. 11,013,043 (hereinafter Patent ‘043). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding the apparatus claim 28 of the Instant Application (hereinafter IA), the claimed features are substantially similar to the claimed features of the method claim 6 of Patent ‘043. The differences between the claims are related to rephrasing of the claim using similar terms and the tailoring of the IA’s claim to a device instead of a method as found in the corresponding claim of Patent ‘043.
	Regarding the apparatus claim 29 of the IA, the claimed features are substantially similar to claim 7 of Patent ‘043.

	Regarding the apparatus claim 32 of the IA, the claimed features are substantially similar to claim 9 of Patent ‘043.
	Regarding the apparatus claim 33 of the IA, the claimed features are substantially similar to claim 10 of Patent ‘043.
	Regarding the apparatus claim 34 of the IA, the claimed features are substantially similar to claim 7 of Patent ‘043.
	Regarding the apparatus claim 35 of the IA, the claimed features are substantially similar to method claim 11 of Patent ‘043, however the claim contains similar claimed features that have been rephrased and recited within the claim.
	Regarding the apparatus claim 36 of the IA, the claimed features are substantially similar to claim 12 of Patent ‘043.
	Regarding the apparatus claim 37 of the IA, the claimed features are substantially similar to claim 11 of Patent ‘043.
	Regarding the apparatus claim 40 of the IA, the claimed features are substantially similar to claim 15 of Patent ‘043.

Claims 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,013,043 (hereinafter Patent ‘043) in view of Ager et al. US 2014/0126410 (hereinafter Agar). 

	Regarding the method claim 21 of the Instant Application (hereinafter IA), the claimed features are substantially similar to the claimed features of the method claim 1 of Patent ‘043. The differences between the claims are related to rephrasing of the claim using similar terms and the tailoring of the IA’s claim to a comprise routine data associated with a geographical location, wherein this association to a geographical location is not found in the corresponding claim of Patent ‘043.
	However, Agar teaches wherein the geographical location may be associated with an event such as the UE of Agar, ¶65 which recites “... specific user equipment (UE) which include a range from a UE to a multi-RAT node, a travel direction of a UE, a travel speed of a UE, a signal strength of a UE, a location of a UE”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘043, reciting the use of received user routine data for networking opportunities, with the teachings of Agar, indicating that routine data obtained may be a range from the UE to the multi-RAT node for communication or a location of the UE. The resulting benefit of the combination would have been the ability to determine the proximity of the UE to another communication device for the purpose of ensuring that attempts to communicate between devices have a higher chance of success and reduce resource consumption during low likelihood/opportunity times.

	Regarding the apparatus claim 22 of the IA, the claimed features are substantially similar to claim 1 of Patent ‘043.
	Regarding the apparatus claim 23 of the IA, the claimed features are substantially similar to claim 1 of Patent ‘043.
	Regarding the apparatus claim 24 of the IA, the claimed features are substantially similar to claim 1 of Patent ‘043.
	Regarding the apparatus claim 26 of the IA, the claimed features are substantially similar to claim 1 of Patent ‘043, while relying on Agar for the association to the geographical location.

 Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,013,043 (hereinafter Patent ‘043) in view of Agar et al. US 2014/0126410 (hereinafter Agar), as applied to claim 21 above, and further in view of Ball et al. US 2012/0179527 (hereinafter Ball). 

	Regarding claim 25 of the IA, it is noted that the fundamental features of this claim are found in Claim 1 of Patent ‘043, as it recites claimed features of a routine trigger and geographical location of the device, however, it does not suggest wherein the second device is present at a fog networking opportunity characterized by a second geographic location and within a prescribed temporal range, the second geographic location and prescribed temporal range determined by the routine trigger.
However, Ball indicates wherein the second device is present at a fog networking opportunity characterized by a second geographic location and within a prescribed temporal range, the second geographic location and prescribed temporal range determined by the routine trigger  (Ball indicates that the second device being the UE or mobile device may be present at a fog network opportunity, such as the UE or mobile being present at a networking opportunity to connect to the communications devices in a mall of Advertiser A, which is characterized by a second geographic location and within a prescribed temporal range as determined by the trigger (entering/approaching geographic location 14 between the highway and the mall within a specified time range (such as once every 5 seconds-¶62-¶63 & ¶66-¶67 or in 30mins-2mins) ) [Ball, Fig. 6, ¶66-¶66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Patent ‘043, in view of Agar, indicating a method of receiving data, generating routine rules and routine triggers for networking opportunities, with the teachings of Ball, indicating that download content and transferring download content to a second device, with the teachings of Ball indicating that the second device is present at a fog networking opportunity characterized by a 2nd location and within a prescribed temporal range determined by the routine trigger. The resulting benefit of the combination would have been the ability to customize a service delivery campaign to better allow for servicing of specified traffic [Ball, ¶67]


Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,013,043 (hereinafter Patent ‘043), as applied to claim 35, and further in view of Bellamkonda et al. US 2015/0055504 (hereinafter Bell). 

Regarding claim 38, the claim 11 of Patent ‘043 claims the substantially similar features regarding the user device, but it does not suggest causing the computerized wireless-enabled user device to: receive the user data proximate a certain geographic location to identify correlations between users that frequent the certain geographic location so as to identify one or more of the users that can be used for a purpose associated with the certain geographic location.
However, Bell teaches causing the computerized wireless-enabled user device to: receive the user data proximate a certain geographic location to identify correlations between users that frequent the certain geographic location so as to identify one or more of the users that can be used for a purpose associated with the certain geographic location (a plurality of connectivity information and geographical location information is collected from the mobile devices of Fig. 1 and used to identify correlations between the mobile devices/users in geographical locations and their ability to communicate given the geographical locations, which may be for the purpose of determining a weighted connection for extending the network to a receptor mobile device 131 that may most outside of normal network  coverage [Bell, ¶12, ¶16-¶19 and ¶23]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to data communications network of the Patent ‘043, with the teachings of Bell, indicating a the ability to receive user data proximate a certain geographic location to identify correlations between users that frequency the certain location so as to identify one or more users that can been used for purposes associated with the certain location. The benefiting result is to reduce the impact of coverage gaps and anticipate handover opportunities for faster switching.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,013,043 (hereinafter Patent ‘043), as applied to claim 28 above, and further in view of Peffers et al US 2019/00296 (hereinafter Peffers).

Regarding claim 31 of the IA, it is noted that claim 6 of Patent ‘043 recites similar claimed features related to the network creation for establishing connections between at least two devices, but does not teach wherein the control plane data comprises a credit or debit to a ledger-based data structure.
However, Peffers teaches wherein the control plane data comprises a credit or debit to a ledger-based data structure [Peffers, ¶40, ¶44 and ¶85 (link control information in the form of credits, interpreted as the credits or debits to a ledger-based data structure as claimed, are utilized as a data flow control mechanism)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method and mobile apparatus connecting to data communications network of Patent ‘043, with the teachings of Peffer, indicating a control plane data comprises credit debit to a ledger-based data structure. The benefiting result is to reduce the impact of and manage link congestion and contention issues that may normally occur downstream [Peffers, ¶40].

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,013,043 (hereinafter Patent ‘043), as applied to claim 35, and further in view of Ager et al. US 2014/0126410 (hereinafter Agar). 

Regarding claim 39, Patent ‘043, claims the substantially similar features regarding the creation of a communications network between two devices, but it does not suggest patching a network coverage gap.
However Agar teaches wherein the location of the small cell mesh network may be utilized and correlated with the location UE to patch a network coverage gap when the base station signal is not relatively as strong as other more appropriate connections [Agar, ¶62, ¶96-¶97 and ¶122 (handovers may be orchestrated at known areas of coverage gaps in order to patch or continue service in a network coverage gap or network restricted area)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method and mobile apparatus connecting to data communications network of Patent ‘043, with the teachings of Agar, indicating the ability to correlate location data of users for the purpose of patching coverage gap. The benefiting result is to reduce the impact of weak cell coverage, dropped service or service unavailability.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 28, 34 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. US 2014/0126410 (hereinafter Agar).

Regarding claim 21, Agar teaches a computerized method for identifying fog networking opportunities, comprising: 
receiving user routine data associated with a first geographic location; 
(The SON module of Agar, Fig. 4 & ¶61 is able to receive environmental conditions, which are interpreted as routine data associated with a first geographic location because Agar ¶65 defines environmental conditions as relating to "... specific user equipment (UE) which include a range from a UE to a multi-RAT node, a travel direction of a UE, a travel speed of a UE, a signal strength of a UE, a location of a UE,...", which overlaps with the Applicants' Specification of the PG Pub in ¶143 which recites that the term routine data "refers to data regarding observable events that may have predictive value." wherein the Applicant defines predictive value in ¶144 of the Applicants' Specification as term referring "... to the likelihood that an observed event predicts a future event that will (or will not) occur...". It is also noted that the Applicants' Specification ¶143 gives an example of the routine data as follows: "... While the present disclosure describes patterns of repetitive user behaviors, artisans of ordinary skill will readily appreciate that other techniques for predicting future activity may be substituted with equivalent success. General information regarding typical traffic may have predictive value for new users (e.g., even where there is no repetition). For example, people entering a museum may view the exhibit halls in a particular order; this pattern of viewing may be imputed to all new museum visitors. Additionally, it is further appreciated that the predictive value may be increased and/or decreased by e.g., the degree of repetition, the importance of different events, the accuracy of observation, the sampling size, and/or any number of other features." 
As can be seen from the description in Agar ¶67 and ¶128-¶130, the Environmental conditions comprising the signal strength, position of the UE, speed, etc. are information which are applied to heuristics  to create a position profile which is evaluated in order to predict a future location or trajectory of the UE, for example within proximity of a particular intersection near or at a mall as a geographical area [Agar, Fig. 11,  ¶128-¶129].) 
	identifying a routine rule and a routine trigger based at least on the user routine data: 
(The Examiner nodes that the Applicants' Specification ¶153 defines the term "routine trigger" as referring "... to mechanisms and/or logic configured to monitor observable events that have sufficient predictive value to warrant execution of one or more routine rules. For example, a routine trigger may correspond to a first direction of travel in a first geographic location at a first date and time range that predicts a fog networking opportunity at a second geographic location at a second date and time range." 
Likewise, the Applicants' Specification ¶154 defines the term "routine rule" as referring to "... mechanisms and/or logic configured to execute a sequence of actions in preparation for, or upon the occurrence of a future event. For example, a routine rule may include downloading content and/or reserving bandwidth (or networking resources) to transfer the downloaded content to another user that may be present at a fog networking opportunity characterized by a geographic location at a date and time range. In another example, a routine rule may include minimizing non-essential tasks to provide processing cycles for the fog networking opportunity. In still another example, a routine rule may include assigning (or identifying) a fog network master and/or resources for a fog networking opportunity."
This term "routine rule" is similar to the teachings of Agar, Figs. 5 & 11 and ¶130, which discloses that the identifying of a routine rule such as the identifying of the logic configured to execute a sequence of action to connect the UE to a small mesh network in preparation for the future event of the UE arriving at a mall or to maintain the connection with the macro network/base station 1120/1125 if the future event of the UE is to continue traveling on the road heading northbound; wherein the routine trigger in both of these respective instances is the monitored observable event of the UE to the point of having sufficient predictive value to warrant execution of the handover to the small mesh network or maintaining of the connection to the macro network/base station 1120/1125 which disclosed by Agar ¶130 as "...Using the position profile and optionally present metrics, the SON module could determine if it has enough information to predict 1260 a statistically sound, future location of the UE 1110 in the upcoming minutes once the UE 1110 begins moving again.") 
distributing data relating to the routine rule and the routine trigger to a first device and a second device;
(As mentioned earlier, data (comprising the environmental condition and position profile) is data relating to the routine rule and routine trigger as this data is applied to, considered and executed according to the routine rule and routine trigger as noted above in the citations of Agar. Furthermore, Agar discloses that the data comprising the environmental condition and position profile is sent to the small mesh network 1130 which comprises several devices including a first and second device as per Agar, Fig. 11, ¶129 & ¶131 and even between storing the data to the cloud and the small mesh network device 1132 ¶116, ¶118, ¶123, ¶128-¶129 and ¶144 (Agar discloses teachings for the possible combinations of storing to the cloud, the internal memory of the UE and/or to the multi-RAT nodes of the small mesh network)) 
wherein, the routine trigger is configured to, based on an occurrence of a condition associated with the first geographic location, cause the first device and the second device to each (i) establish a connection to a network, and (ii) execute the routine rule. (Agar, ¶130 teaches causing both (i) the establishing a connection to the network and (ii) execution of the routine rule based on an occurrence of a condition associated with a first geographic location (Agar's location of the UE and trajectory of the UE) by way of the routine trigger (statistically sound future location prediction based on the received and evaluated position profile of Agar, ¶130 ) by disclosing "...If, however, the SON module predicts 1260 that the UE 1110 is instead going to be headed to the mall, it could instruct the UE 1110 and/or one of the multi-RAT nodes 1132, 1134, 1136 within the small cell mesh network 1130 to create a connection so that the UE 1110 can join the small cell mesh network." - also See Agar, Fig. 11).

Regarding claim 22, Agar teaches the computerized method of claim 21, wherein the identifying of the routine rule and the routine trigger based at least on the user routine data comprises: 
identifying a trigger having a correlation to a future condition that exceeds a minimum predictive value (the trigger have a correlation to a future condition that exceeds a minimum predictive value may be a measurement of a signal strength from a Multi-RAT node being higher than a base station, or when the user is within a range (concerning the future location and trajectory of the UE) of a multi-RAT node (Agar, ¶127-¶130), wherein the signal strength and the range are each examples of a predictive value based on past heuristic information (Agar, ¶128-¶130)); and 
assigning the routine trigger to the first device and the second device based at least on the identified trigger (the trigger based on exceed signal strength or range/distance between devices and locations (and even considered with the speed/future location and trajectory of the UE) may be assigned to the first device and the second device, being the UE and the network nodes, in order to orchestrate a handover from the base station 1125 based on the trigger using a stored profile [Agar, ¶126-¶130]); and 
assigning the routine rule to the first device and the second device based at least on the future condition (the assigned rule is an instruction from the SON to the UE and the network node to conduct a handover to join the small cell mesh network based on the future condition of the future signal strength, trajectory and location. [Agar, ¶126-¶30]).

Regarding claim 23, Agar teaches the computerized method of claim 21, further comprising: 
identifying a trigger having a correlation to a future event that exceeds a minimum predictive value (the trigger have a correlation to a future event that exceeds a minimum predictive value may be a measurement of a signal strength from a Multi-RAT node being higher than a base station, or when the user is within a range (concerning the future location and trajectory of the UE) of a multi-RAT node (Agar, ¶127-¶130), wherein the signal strength and the range are each examples of a a predictive value based on past heuristic information (Agar, ¶128-¶130)); 
determining the minimum predictive value based at least on a difference in demand for at least one of a time resource or a frequency resource from at least one of the first or the second device (the needed signal strength for the small cell mesh network to be greater than the base station 1125 is determined as a minimum predictive value based on a difference in demand for at least one time/frequency resource because the UE's demand for a weaker signal strength is lower than a demand for the stronger signal strength of the small cell mesh network. Additionally, the determining minimum predictive value based at least on a difference of demand for at least one of a time/frequency resource from at least one of the first or second device is also described by Agar as being a minimum predictive value indicated as a range/future location/future trajectory to the mall/small cell mesh network which is based at least on a difference in demand for the time/frequency resources of the weaker (demand and signal strength) base station 1125 compared to the growing demand (and signal strength) of the small cell mesh network of the mall in Agar, Figure 11, ¶126-¶130).

Regarding claim 24, Agar teaches the computerized method of claim 21, wherein the routine trigger comprises a first direction of travel within the first geographic location (the UE heading northbound and reaching the intersection 1140 [Agar, Fig. 11, ¶126]) at a temporal range (the time up to and just before reaching the intersection 1140 [Agar, Fig. 11, ¶126]) that enables a prediction of a fog networking opportunity at a second geographic location  at a second temporal range (enables prediction of fog networking opportunity at a small cell mesh network 1130 at a mall's geographical location during the idle time at the intersection 1140)[Agar, Figs. 11-12, ¶126 and ¶128-¶130 (prediction of networking opportunity with the small cell mesh network)].

	Regarding claim 26, Agar teaches the computerized method of claim 21, wherein the receiving of the user routine data is performed based on one or more conditional events associated with the first geographic location and identified by a user of the first device (the location and speed are routine data that is identified by the user equipment and user thereof, this data is received and collected based on conditional events (such as any changes of the device position or being within range of an intersection or mall) associated with the first geographical location by monitoring of these user routine data via the cell network [Agar, Fig. 11, ¶131-¶132]).

28. Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus, cause a computerized apparatus to: 
based at least on data characterizing a trigger condition (the condition of the future position of the new multi-RAT node being within range of (also referred to as entering) the small cell mesh network and wishing to connect to the small cell mesh network as shown in Agar. Figs. 12-13, ¶132-¶137), receive at least one of 
(i) control plane data or 
(ii) data plane data at each of a first device from a second device; 
(the multi-RAT nodes 1310-1320 each received in transmission from multi-RAT node 1330 identifying information (being any of control or data plane data) sufficient to identify the multi-RAT node 1330 as a multi-RAT node for the purpose of requesting to join the mesh network 1350)

cause verification, at the first device, of at least a portion of the at least one of 
(i) the control plane data or 
(ii) the data plane data;
(upon receiving the multi-RAT nodes 1330's transmission (being any of control or data plane data), the multi-RAT nodes of the mesh network 1350 may identify the mesh-RAT node 1330 ¶138-¶140, interpreted as verification)
based on the verification of the at least portion of the at least one of 
(i) the control plane data or 
(ii) the data plane data, cause establishment of a data connection between the first device and a second device (based on the disclosed verification step comprising Agar's identifying process above of the received information (being any of control or data plane data) from multi-RAT node 1330 for requesting to join the mesh network 1350, causing the establishment of a connection between the multi-RAT nodes 1310 and 1320 (the first device) with the multi-RAT node 1330  ( the second device)   [Agar, Fig. 13, ¶139-¶140]); and 
cause execution of a rule at the first device using at least the connection.
[Fig. 13, ¶140 (cause execution of a rule to establish an independent connection to the cloud 1340 for authenticating the multi-RAT node 1330 for the cloud to disseminate instructions for the multi-RAT nodes 1310-1320 on the steps to take to add multi-RAT node 1330 to the mesh network 1350)]

Regarding claim 34, Agar teaches the computer readable apparatus of claim 28, wherein the at least one of 
(i) the control plane data or (ii) the data plane data comprises: 
control plane data representative of layers of a protocol stack that carry signaling traffic used for network routing; and data plane data representative of one or more layers carry signaling traffic used for one or more individual network hops, the one or more individual network hops comprising a portion of a network path between the first and second devices [Agar, ¶55 (control plane information representative of the control layer 320 of Agar's protocol stack that carry signaling traffic used for network routing ) and ¶55 (data plane data, representative of one or more layers carrying traffic used for one or more individual network hops comprising a portion of a network path between devices of the multi-RAT node and devices connected thereto in Agar)- both control data and user data (data stream) of the protocol stack (Agar, Fig. 3, ¶50) are communicated/routed (at least one hop) by the network of Agar in ¶55].

Regarding claim 35, Agar teaches a computerized wireless-enabled user device [wireless multi-RAT node ¶37], comprising: 
a digital processor apparatus [baseband processor generating digital RF signals ¶37]; 
one or more wireless network interfaces coupled with the digital processor apparatus and configured to perform data communication in a fog network [RF front end and public radio interfaces ¶37 configured to perform data communication in a small mesh network comprising multi-RAT nodes (this is a fog network as it is located at the network edge and utilized to perform network functions between connected devices on a D2D/mesh network structure. Additionally the Applicant's Specification in the PG Pub ¶167 defines a fog network as "... a fog network is composed of users on their daily commute along a highway that runs north-south. In the exemplary scenario, a first fog network has a common directional vector e.g., a fog network for the northbound lanes is composed of users that consistently move in the northbound direction. " which is exactly the Example set forth in Agar, Fig. 11)]; 
a computer-readable apparatus in data communication with the digital processor apparatus and comprising a non-transitory storage medium having at least one computer program thereon, the at least one computer program comprising a plurality of instructions configured to, when executed by the digital processor apparatus, cause the computerized wireless-enabled user device to: 
identify trigger data and a rule data based on user data associated with at least one of: 
(i) an event, 
(ii) a geographic location or area, or 
(iii) one or more users; and 
(The Examiner nodes that the Applicants' Specification does not explicitly define "trigger data" nor "rule data" and therefore the Examiner must rely on Broadest Reasonable Interpretation. The Examiner notes that the terms "trigger data" and "rule data" may be any data related to a trigger or a rule.   Agar teaches that data in the form of environment conditions may be monitored/measured (interpreted as identified), then sent to other devices which are applicable to triggers and rules used by the wireless system of Agar to maintain connectivity of a UE or multi-RAT node with the wireless network (comprising the small cell mesh network and the RAN, including the macro network).  This data (being any of User Equipment (UE) location, direction, signal strengths, speed, etc. are all associated with an event, geographical location or area, or one or more users) is processed (sometimes via heuristics) to create a position profile for evaluating in order to predict a future location/condition (noted by the Examiner as a trigger) that warrants an appropriate action, such as a handover (which is noted by the Examiner as being a rule) [Agar, ¶58-¶60, ¶62-¶66, ¶127-¶130])  
transmit the trigger data and the rule data to at least one other device (the environmental conditions mentioned above which are interpreted as being both trigger data and rule data are sent from the UE [Agar, ¶128] and also from the multi-RAT nodes [Agar, ¶123] and received by a SON module or other multi-RAT nodes where it will be stored [Agar, ¶123]); and 
based at least on detection of a condition that corresponds to the trigger data (based on the detection of a condition that corresponds to the trigger data, taught in Agar as the predicted future location of the UE being in a position within range of the small cell mesh network 1130 requiring a handover to the small cell mesh network 1130 from the macro network 1120 base station 1125 of Figure 11 of Agar ), cause utilization of the rule data at the at least one other device (cause the utilization of the rule data, suggested by Agar as location/position information and instructions to join the small cell mesh network.)[Agar, ¶125-¶132].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 21 above, and further in view of Ball et al. US 2012/0179527 (hereinafter Ball).

Regarding claim 25, Agar teaches the computerized method of claim 21, further comprising causing, based at least on routine rule, the first device to download content and transfer the downloaded content to the second device (Agar teaches wherein based on the rule to handover or join a mesh network (such as the network in 1130 of Agar's Figure 11) the additional configuration data or any additional software needed in order to effectively participate in the mesh network may be obtained from other nodes within the mesh network. As such, the new multi-RAT or UE joining the network will be the new node interpreted as the second device receiving the downloaded content from the other nodes in the mesh network interpreted as the first nodes in this instance [Agar, Fig. 11, ¶85]); 
but it does not teach wherein the second device is present at a fog networking opportunity characterized by a second geographic location and within a prescribed temporal range, the second geographic location and prescribed temporal range determined by the routine trigger.
However, Ball indicates wherein the second device is present at a fog networking opportunity characterized by a second geographic location and within a prescribed temporal range, the second geographic location and prescribed temporal range determined by the routine trigger  (Ball indicates that the second device being the UE or mobile device may be present at a fog network opportunity, such as the UE or mobile being present at a networking opportunity to connect to the communications devices in a mall of Advertiser A, which is characterized by a second geographic location and within a prescribed temporal range as determined by the trigger (entering/approaching geographic location 14 between the highway and the mall within a specified time range (such as once every 5 seconds-¶62-¶63 & ¶66-¶67 or in 30mins-2mins) ) [Ball, Fig. 6, ¶66-¶66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Agar, indicating a system and method of receiving download content and transferring download content to a second device, with the teachings of Ball indicating that the second device is present at a fog networking opportunity characterized by a 2nd location and within a prescribed temporal range determined by the routine trigger. The resulting benefit of the combination would have been the ability to customize a service delivery campaign to better allow for servicing of specified traffic [Ball, ¶67]

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 28 above, and further in view of Peffers et al US 2019/0042496 (hereinafter Peffers).

Regarding claim 31, Agar teaches the computer readable apparatus of claim 28 [See Agar citation of the rejection of claim 28 above], but does not teach wherein the control plane data comprises a credit or debit to a ledger-based data structure.
However, Peffers teaches wherein the control plane data comprises a credit or debit to a ledger-based data structure [Peffers, ¶40, ¶44 and ¶85 (link control information in the form of credits, interpreted as the credits or debits to a ledger-based data structure as claimed, are utilized as a data flow control mechanism)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to data communications network of Agar, with the teachings of Peffer, indicating a control plane data comprises credit debit to a ledger-based data structure. The benefiting result is to reduce the impact of and manage link congestion and contention issues that may normally occur downstream [Peffers, ¶40].

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 28 above, and further in view of Fonzi et al. US 2016/0086191 (hereinafter Fonzi).

Regarding claim 32, Agar teaches the computer readable apparatus of claim 28, wherein the devices may be wireless devices that are connected via Wi-Fi connections, while not explicitly mentioned in this Agar reference, Wi-Fi inherently utilizes MAC addresses of the devices to identify the devices on the network for establishing wireless connections [Agar, ¶124], but it does not teach wherein the connection is based on medium access control (MAC) addresses associated with the first and second devices, the connection configured to enable a wireless device-to-device (D2D) network comprising a plurality of nodes.
However, Fonzi teaches wherein the connection is based on medium access control (MAC) addresses associated with the first and second devices, the connection configured to enable a wireless device-to-device (D2D) network comprising a plurality of nodes [Fonzi, ¶23 (the mobile devices may be connected in a network 125 configured with peer-to-peer connections, interpreted as a Device-to-Device (D2D) network) and ¶41 (wherein the connections of the wireless network may be based on MAC addresses wherein MAC addresses are used to uniquely identify the devices connected to the network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to small mesh data communications network of Agar, with the teachings of Fonzi, indicating a connection are based on MAC addresses associated with the first and second devices enabling D2D network communications. The benefiting result is to reduce the occurrence of network congestion and buffer overrun as well as contention issues that may normally occur downstream.

Regarding claim 33, Agar, in view of Fonzi teaches the computer readable apparatus of claim 32, wherein the plurality of nodes of the wireless D2D network are arranged in a ring topology [Fozi, ¶23 (Ring network configuration may be implemented for the connected devices connected as a network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to small mesh data communications network of Agar, with the teachings of Fonzi, indicating a connection are based on a Ring configuration for the network. The benefiting result is to reduce the impact of a failed link by offering alternative directions of travel to traverse nodes of the ring to reach a destination node in the event of a down node or failed link in the forward path.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 35 above, and further in view of Peffers et al US 2019/0042496 (hereinafter Peffers).

Regarding claim 37, Agar teaches the computerized wireless-enabled user device of claim 35, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus [See the rejection of claim 35 above], but does not explicitly teach causing the computerized wireless-enabled user device to: store, in a data structure, a distributed ledger having at least one of credits and or debits.
 Peffers teaches causing the computerized wireless-enabled user device to: store, in a data structure, a distributed ledger having at least one of credits and or debits.[Peffers, ¶40, ¶44 and ¶85 (link control information in the form of credits, interpreted as the credits or debits to a ledger-based data structure as claimed, are utilized as a data flow control mechanism stored and operated at each of the communicating devices)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to data communications network of Agar, with the teachings of Peffer, indicating a control plane data comprises credit debit to a ledger-based data structure. The benefiting result is to reduce the impact of and manage link congestion and contention issues that may normally occur downstream [Peffers, ¶40]


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 35 above, and further in view of Byers et al. US 2015/0249586 (hereinafter Byers).

Regarding claim 36, Byers teaches the computerized wireless-enabled user device of claim 35, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus [Agar, ¶37], but does not teach causing the computerized wireless-enabled user device to store, in a data structure, nonce data associated with the at least one other device; and wherein the nonce data associated with the at least one other device enables data communication in a fog network 
However, Byers teaches causing the computerized wireless-enabled user device to store, in a data structure, nonce data associated with the at least one other device; and wherein the nonce data associated with the at least one other device enables data communication in a fog network (The data structure stored locally in the wireless mobile endpoint device 18d of Figure 1, may be comprised of nonce data, disclosed as registration data stored locally in a data structure, which is associated with at least one other device, shown as the other fog nodes 12a-d of Byers Figure 1, wherein the registration data of wireless mobile endpoint device 18d and fogs node allow for roaming communications of data in the fog network as the user of the mobile endpoint device 18d roams or if a first responder requires access to a feed from devices on the fog network [Byers, ¶33-¶35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to data communications network of Agar, with the teachings of Byers, indicating a control plane data comprises data structure storing nonce data associated with another device that enables communication with the another device in a fog network. The benefiting result is to reduce synchronization times with the fog network allowing for faster connections in critical moments.

Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 35 above, and further in view of Bellamkonda et al. US 2015/0055504 (hereinafter Bell).

Regarding claim 38, Agar teaches the computerized wireless-enabled user device of claim 35, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus [See the rejection of claim 35 above], but it does not explicitly teach causing the computerized wireless-enabled user device to: receive the user data proximate a certain geographic location to identify correlations between users that frequent the certain geographic location so as to identify one or more of the users that can be used for a purpose associated with the certain geographic location.
However, Bell teaches causing the computerized wireless-enabled user device to: receive the user data proximate a certain geographic location to identify correlations between users that frequent the certain geographic location so as to identify one or more of the users that can be used for a purpose associated with the certain geographic location (a plurality of connectivity information and geographical location information is collected from the mobile devices of Fig. 1 and used to identify correlations between the mobile devices/users in geographical locations and their ability to communicate given the geographical locations, which may be for the purpose of determining a weighted connection for extending the network to a receptor mobile device 131 that may most outside of normal network  coverage [Bell, ¶12, ¶16-¶19 and ¶23]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to data communications network of Agar, with the teachings of Bell, indicating a the ability to receive user data proximate a certain geographic location to identify correlations between users that frequency the certain location so as to identify one or more users that can been used for purposes associated with the certain location. The benefiting result is to reduce the impact of coverage gaps and anticipate handover opportunities for faster switching.

Regarding claim 39, the combination of Agar, in view of Bell teaches the computerized wireless-enabled user device of claim 38, wherein the purpose comprises at least one of: (i) to patch a network coverage gap associated with the certain geographic location, or (ii) to cache content with, or share processing power with, one or more user devices associated with respective ones of the users based at least on at least the user's geographic proximity to the certain geographic location [Agar, ¶62, ¶96-¶97 and ¶122 (handovers may be orchestrated at known areas of coverage gaps in order to patch or continue service in a network coverage gap or network restricted area) and also see Bell, Fig. 1, R 131-Link 115-Device A-WAN-Network 120 and also see Bell, Fig. 1, ¶18-¶19 and ¶23].
See the motivation to combine as applied in claim 38 above which is applicable to the instant claim.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agar as applied to claim 35 above, and further in view of Righi et al. US 10,754,661.

Regarding claim 40, Agar teaches the computerized wireless-enabled user device of claim 35, wherein the small cell mesh network may operate as the claimed FOG using Wi-Fi [Agar, ¶124] but it does not teach wherein the one or more wireless network interfaces are further configured to use medium access control (MAC) addresses within a fog network, and use logical network addresses in a local area network (LAN).
However, Righi teaches wherein the one or more wireless network interfaces are further configured to use medium access control (MAC) addresses within a fog network (the network interfaces of a Wi-Fi network or most IEEE 802 network technologies utilize a MAC address at the data link layer of the network segment for facilitating communications [Righi, Col. 3, Lines 37-46]), and use logical network addresses in a local area network (LAN) (the VLAN packet communications utilize IP addresses for routing between the source and destination [Righi, Col 4, Lines 27-34 and Col. 5, Lines 6-10]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mobile apparatus connecting to data communications network of Agar wherein the mesh network may utilize different communication technologies such as cellular and wi-fi, with the teachings of Righi, indicating a the ability to communicate using wi-fi network interfaces configured with MAC addresses and IP addresses for the LAN communications. The benefiting result is to utilize the MAC addresses to uniquely identify the physical devices present within a network segment and perform routing using the logical IP addresses to allow for easy installation and configuration using readily available protocols and standards for network thus also increasing network compatibility with other devices.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 27, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: Based on the most recent Examiner’s Search performed, the following claims are objected to as their combination of recited claimed features when combined with their respective independent and intervening claims has not been taught or suggested by any of the discovered prior art when considered either alone or in combination with another reference. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467